DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Applicant has repeatedly used multiple reference numerals to identify the same items.
Numerals 11, 15, and 23 all point to the same structure (presumably the stator) but reference to it as “a stator,” “projecting member,” and “windings,” respectively.  
Numerals 12, 26, and 27 all point to the same structure (presumably the rotor) but reference to it as “a rotor,” “the sun gear,” and “the ring gear,” respectively.
While it is generally understood that a stator is comprised of (stator) windings (and therefore specific identification of windings within the drawings is unnecessary), it is wholly unclear how the rotor can be the same element as both the sun and ring gears.  As labeled, it is also wholly unclear how the allegedly included gear system would operate; the planet gear would cause the “sun gear” gear to rotate, but such a rotation would (presumably) cause the rotor/stator projections to collide.  If Applicant wishes to claim the gear system as recited within claims 7-9 and 19-20, additional drawings should be provided that clearly show the arrangement. 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6 and 
The drawings are further objected to because the quality and spacing of lines renders the drawings unfit for reproduction.  See 37 C.F.R. 1.84(l), (m), and (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 18, the recited limitations are wholly unclear in view of the disclosure.  Applicant claims “at least the rotor of the electric machine is received within an annular space defined by an outer surrounding axially directed part of the flywheel.  The drawings fail to show any such arrangement, and the specification merely echoes the claim.  In view of the existing drawings and specification, Examiner sees no way in which an “axially directed part of the flywheel” could exist within the depicted structure.  Clarification and/or amendment is required.  Due to the lack of clarity, these claims cannot be examined on merits at this time.  This is not an indication of allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0072850 (“Miyata”) in view of U.S. Patent No. 6,702,709 (“Bowen”).
Regarding claim 1, Miyata discloses:
An electric machine (title, abstract) comprising:
	a motor (FIG 4);
	an electrical system comprising an arrangement for storing electric energy and to which the motor is connected to be fed thereby (implicit; in order to operate an electric machine as a motor, electrical power must be delivered to the stator from an external source such as a battery) as well as a generator configured to generate electric energy to be delivered to said arrangement (implicit; when driven by an external mechanical force, an electric machine will generate electrical power that may be delivered to external loads);
	wherein the motor and the generator are combined in one electric machine (see FIG 4) having a stator (18a, 18b) rigidly connected to a frame fixed part (unlabeled housing; notably, the housing must be connected to some other rigid external body in order to function as a generator) and provided with windings (16; par 0049) connected to said arrangement for being fed with electric energy from the arrangement in motor operation of the electric machine and feeding electric energy to the arrangement in generator operation of the electric machine (implicit; see above);
	wherein at least one of the stator or the rotor has a projecting member projecting into a recess portion of the other of the at least one stator or rotor so as to form air gaps for magnetic flux between the rotor and the stator on both sides of said projecting member (FIG 4; stator portions 18a and 18b extend into recess portions of rotor).

	Miyata does not explicitly disclose the electric machine as part of a vehicle propulsion system comprising a combustion engine with a flywheel secured to a crankshaft of the engine; the motor being a starter motor controllable to start the combustion engine; or the rotor being connected to the flywheel so as to make the rotor and flywheel rotate in dependence of each other.
	Bowen discloses a hybrid vehicle propulsion system having an internal combustion engine (FIG 1:12) wherein a flywheel (FIG 3:50) is secured to the crankshaft (implicit) of the engine; wherein an electric machine (FIG 2:46) is operable as both a motor and a generator (column 7, lines 36-44); wherein the motor may be operable as a starter motor and controlled to start the engine (column 8, lines 58-59); wherein an electrical system comprises an arrangement for delivering power to/from the electric machine (column 7, lines 36-44).
	Miyata broadly discloses an electric machine that may be utilized in any number of applications; this differs from the instant claims in that Applicant intends for the electric machine to be utilized within a vehicle’s propulsion system.  One of ordinary skill in the art would recognize that the electric machine of Miyata may be utilized in a vehicle propulsion system such as that of Bowen.  Thus, Examiner finds that the modification of Miyata to be utilized in the propulsion system of a vehicle as an integrated motor/generator, such as that of Bowen, amounts to an art recognized suitability for an intended purpose.  Generally, the selection of a known material (or component) based on its suitability for an intended purpose is not patentably distinct over the prior art.  See MPEP §2144.08.  

Regarding claim 3, the combination of Miyata in view of Bowen (“the first combination”) discloses the limitations as set forth in claim 1 and Miyata further discloses the projecting member(s) projecting radially with respect to an axis of rotation of the crankshaft into a radially directed recess portion (see e.g., FIGS 3 and 4).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 3 and Miyata further discloses said projecting members having an outer edge concentrically surrounding said axis of rotation of the crankshaft (FIG 3; arrow 15b points to an outer edge of the rotor; as seen by FIG 5, each rotor is a disk and thus the outer edges of said rotor disks must inherently concentrically surround the axis of rotation).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1 and Miyata further discloses the projections comprising at least two projections and the recesses comprising at least two recesses (FIG 3).
Regarding claims 7-9, the first combination discloses the limitations as set forth in claim 1 and Bowen further discloses the rotor being connected to the rotor via planetary gears (FIG 2, planetary gear sets 54, 56, 58; power from the flywheel is first delivered to planetary gear set 54, which then distributes the power to the remainder of the transmission), the flywheel being secured to a sun ring (flywheel 50 secured to sun ring 60 via planet carrier 66 and planet gears 
Regarding claims 10-11, the first combination discloses the limitations as set forth in claim 1 and Bowen further discloses a device controllable to change the relationship between a rotation speed of the flywheel and a rotation speed of the rotor (“shift system” disclosed beginning on column 4) by acting upon the planetary gear (the transmission shifts between “gears” to adjust the rotation speed of the rotor relative to the flywheel).
Regarding claim 12, the first combination discloses the limitations as set forth in claim 1 and Miyata further discloses the rotor being provided with permanent magnets (abstract).
Regarding claims 13, 15-17, 19, and 20, Applicant recites a vehicle having a propulsion system as recited by claims 1, 3-5, 7, and 8.  The first combination discloses the propulsion system, as detailed above, and Bowen further discloses the system being utilized within a vehicle.  As such, claims 13, 15-17, 19, and 20 are rejected for the same reasons as claims 1, 3-5, 7, and 8.
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Bowen as applied to claim(s) 1 and 13 above, and further in view of U.S. Patent Application Publication No. 2009/0066275 (“Takeuchi”).
Regarding claims 2 and 14, the first combination discloses the limitations as set forth in claims 1 and 13, but does not explicitly disclose the projections and recesses being formed in parallel with an axis of rotation of the flywheel while forming a ring concentrically arranged with respect to said axis of rotation of the flywheel.

The electric machine of Takeuchi differs from Miyata only as a matter of shape/configuration.  Each reference discloses an electric machine that may be operated as a motor or generator depending upon the source of power.  Courts have previous held that configuration of a device is a matter of design choice that one of ordinary skill would find obvious unless there is persuasive evidence that the specific configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  As shown by the figures of Bowen, such a rearrangement may have benefits when it comes to arrangement of other components within the transmission (e.g., clutches of Bowen are located radially inward of the rotor therein).  
As such, one of ordinary skill in the art, prior to the effective filing date, would find it obvious to modify Miyata by arranging the rotor and stator projections/recess parallel to the axis of rotation (as taught by Takeuchi) such that other components of the transmission may be arranged radially inward of the rotor (as shown by Bowen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited but not relied upon in the rejection above generally relate to integrated starter motor/generators for combustion engines or electric machines in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832